Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on March 25, 2019. Claims 1-49 are pending for examination.

Information Disclosure Statement
The IDS filed on 03/25/2019 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11 and 13 of U.S. Patent 10,239,457 in view of Schofield et al. (Schofield ‘589: US 2002/0167589) in view of Wang (US 2004/0239849) further in view of Ishihara et al. (Ishihara: US 2002/0167631 A1) further in view of Schofield et al. (Schofield '094: US 5,796,094).

wherein said video display device comprises a polarizer and a diffuser”,  
“wherein said video display device comprises at least one brightness enhancement film”; 
“displayed by said video display screen with a contrast ratio of at least 180:1” or “wherein, when the equipped vehicle is travelling forward, said common image processor processes first image data captured by said forward-viewing camera for  (ii) a headlamp control system of the equipped vehicle”.

However, the preceding limitation is known in the art of display devices. Schofield ‘589 teaches wherein said video display device comprises a polarizer and a diffuser (para 61).
Therefore, it would have been obvious to one of ordinary skill at the time of first filing of the claimed invention to combine the teachings of Schofield ‘589 in order to provide both image magnification and light ray collimation. (Schofield ‘589, para 61).
 
The combination does not explicitly disclose “wherein said video display device comprises at least one brightness enhancement film”.

However, the preceding limitation is known in the art of display devices. Wang teaches wherein said video display device comprises at least one brightness enhancement film (abstract and para 7).


The combination does not explicitly disclose “displayed by said video display screen with a contrast ratio of at least 180:1”.

However, the preceding limitation is known in the art of display devices. Ishihara teaches wherein said video display screen displays with a contrast ratio of at least 180:1 (abstract and para 106).
Therefore, it would have been obvious to one of ordinary skill at the time of first filing of the claimed invention to combine the teachings of Ishihara in order to provide excellent viewing angles (Ishihara, para 106).

The combination does not explicitly disclose “wherein, when the equipped vehicle is travelling forward, said common image processor processes first image data captured by said forward-viewing camera for (ii) a headlamp control system of the equipped vehicle”.

However, the preceding limitation is known in the art of display devices. Schofield ‘094 teaches wherein, when the equipped vehicle is travelling forward, said common image processor processes first image data captured by said forward-viewing camera for (ii) a headlamp control system of the equipped vehicle (Fig. 2 and Fig. 10 and Col. 3 Lines 40-44, vehicle lighting 
Therefore, it would have been obvious to one of ordinary skill at the time of first filing of the claimed invention to combine the teachings of Schofield ‘094 in order to adjust the state of the headlights of the controlled vehicle in response to the presence or absence of either of these light sources or the intensity of these light sources (Schofield ‘094, col. 2 lines 1-5).


Claims 25-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 20 of U.S. Patent 10,239,457 in view of Schofield et al. (Schofield ‘589: US 2002/0167589) in view of Wang (US 2004/0239849) further in view of Ishihara et al. (Ishihara: US 2002/0167631 A1) further in view of Schofield et al. (Schofield '571: US 2002/0003571). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same subject matter except 
“wherein said video display device comprises a polarizer and a diffuser”, 
“wherein said video display device comprises at least one brightness enhancement film”; 
“said rearward-viewing camera are displayed by said video display screen with a contrast ratio of at least 180:1”;
“wherein said driver-side video display screen is viewable by the driver of the equipped vehicle when operating the equipped vehicle; a passenger-side video display screen of a passenger-side video display device located at a passenger side region of the equipped vehicle, wherein said passenger-side video display screen is viewable by the driver of the equipped vehicle when operating the equipped vehicle;”
“wherein video images derived from image data captured by said driver-side camera located at the driver side region of the equipped vehicle are displayed at said driver-side video display screen so that the driver of the equipped vehicle viewing the displayed video images at said driver-side video display screen can readily associate the displayed video images with the driver side of the equipped vehicle; wherein video images derived from image data captured by said passenger-side camera located at the passenger side region of the equipped vehicle are displayed at said passenger-side video display screen so that the driver of the equipped vehicle viewing the displayed video images at said passenger-side video display screen can readily associate the displayed video images with the passenger side of the equipped vehicle;”.

However, the preceding limitation is known in the art of display devices. Schofield ‘589 teaches wherein said video display device comprises a polarizer and a diffuser (para 61).
Therefore, it would have been obvious to one of ordinary skill at the time of first filing of the claimed invention to combine the teachings of Schofield ‘589 in order to provide both image magnification and light ray collimation. (Schofield ‘589, para 61).
 
The combination does not explicitly disclose “wherein said video display device comprises at least one brightness enhancement film”.


Therefore, it would have been obvious to one of ordinary skill at the time of first filing of the claimed invention to combine the teachings of Wang in order to enhance the penetrability of the light (Wang, para 16).

The combination does not explicitly disclose “displayed by said video display screen with a contrast ratio of at least 180:1”.

However, the preceding limitation is known in the art of display devices. Ishihara teaches wherein said video display screen displays with a contrast ratio of at least 180:1 (abstract and para 106).
Therefore, it would have been obvious to one of ordinary skill at the time of first filing of the claimed invention to combine the teachings of Ishihara in order to provide excellent viewing angles (Ishihara, para 106).

The combination does not explicitly disclose “wherein said driver-side video display screen is viewable by the driver of the equipped vehicle when operating the equipped vehicle; a passenger-side video display screen of a passenger-side video display device located at a passenger side region of the equipped vehicle, wherein said passenger-side video display screen is viewable by the driver of the equipped vehicle when operating the equipped vehicle;”
“wherein video images derived from image data captured by said driver-side camera located at the driver side region of the equipped vehicle are displayed at said driver-side video display screen so that the driver of the equipped vehicle viewing the displayed video images at said driver-side video display screen can readily associate the displayed video images with the driver side of the equipped vehicle; wherein video images derived from image data captured by said passenger-side camera located at the passenger side region of the equipped vehicle are displayed at said passenger-side video display screen so that the driver of the equipped vehicle viewing the displayed video images at said passenger-side video display screen can readily associate the displayed video images with the passenger side of the equipped vehicle;”.

However, the preceding limitation is known in the art of display devices. Schofield '571teaches wherein said driver-side video display screen is viewable by the driver of the equipped vehicle when operating the equipped vehicle; a passenger-side video display screen of a passenger-side video display device located at a passenger side region of the equipped vehicle, wherein said passenger-side video display screen is viewable by the driver of the equipped vehicle when operating the equipped vehicle; wherein video images derived from image data captured by said driver-side camera located at the driver side region of the equipped vehicle are displayed at said driver-side video display screen so that the driver of the equipped vehicle viewing the displayed video images at said driver-side video display screen can readily associate the displayed video images with the driver side of the equipped vehicle; wherein video images derived from image data captured by said passenger-side camera located at the passenger side region of the equipped vehicle are displayed at said passenger-side video display screen so that the driver of the equipped vehicle viewing the displayed video images at said passenger-side Fig. 9, para 244, camera 93 displays on screen 96 and camera 100 displays on screen 97 of rearview mirror assembly 91).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schofield ‘571 in order to allow the driver to obtain nearly a 180 degrees rearward field of view (Schofield ‘571, para 244).

Claims 39-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 26 of U.S. Patent 10,239,457 in view of Schofield et al. (Schofield ‘589: US 2002/0167589) in view of Wang (US 2004/0239849) further in view of Bamji et al. (Bamji: US 2006/0197937). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same subject matter except
“wherein said video display device comprises a polarizer and a diffuser;”,
 “wherein said video display device comprises at least one brightness enhancement film”;
“to determine objects present exterior the equipped vehicle in the field of view of said rearward-viewing camera that are in danger of being impacted by the equipped vehicle as the equipped vehicle travels rearward; and wherein, responsive to determination of an object present exterior the equipped vehicle in the field of view of said rearward-viewing camera that is in danger of being impacted by the equipped vehicle as the equipped vehicle travels rearward, the equipped vehicle automatically brakes”.

However, the preceding limitation is known in the art of display devices. Schofield ‘589 teaches wherein said video display device comprises a polarizer and a diffuser (para 61).
Therefore, it would have been obvious to one of ordinary skill at the time of first filing of the claimed invention to combine the teachings of Schofield ‘589 in order to provide both image magnification and light ray collimation. (Schofield ‘589, para 61).
 
The combination does not explicitly disclose “wherein said video display device comprises at least one brightness enhancement film”.

However, the preceding limitation is known in the art of display devices. Wang teaches wherein said video display device comprises at least one brightness enhancement film (abstract and para 7).
Therefore, it would have been obvious to one of ordinary skill at the time of first filing of the claimed invention to combine the teachings of Wang in order to enhance the penetrability of the light (Wang, para 16).

The combination does not explicitly disclose “to determine objects present exterior the equipped vehicle in the field of view of said rearward-viewing camera that are in danger of being impacted by the equipped vehicle as the equipped vehicle travels rearward; and wherein, responsive to determination of an object present exterior the equipped vehicle in the field of view of said rearward-viewing camera that is in danger of being impacted by the equipped vehicle as the equipped vehicle travels rearward, the equipped vehicle automatically brakes”.
 to determine objects present exterior the equipped vehicle in the field of view of said rearward-viewing camera that are in danger of being impacted by the equipped vehicle as the equipped vehicle travels rearward; and wherein, responsive to determination of an object present exterior the equipped vehicle in the field of view of said rearward-viewing camera that is in danger of being impacted by the equipped vehicle as the equipped vehicle travels rearward, the equipped vehicle automatically brakes (para 26 and para 63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bamji in order to avoid collision (Bamji: Para 26).


Prior Art
There is no prior art rejection of the claimed invention. However, the following references are considered to contain relevant subject matter:
Schofield et al. (Schofield '094: US 5,796,094) teaches the forward imager for a vehicle for controlling headlamps,
Marshall et al. (Marshall: US 5,530,421) teaches a rearview camera to display when reversing the vehicle,
None of the prior art discloses the claimed limitations in their entirety.


Allowable Subject Matter
Claims 1-49 would be allowable for the similar reasons in the parent case 16/105246 if they overcome the double patenting rejections set forth above. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is ((571)270-7939939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Nay Tun/Primary Examiner, Art Unit 2687